Citation Nr: 0943395	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-37 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to 
July 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he has a low back condition that is 
related to his military service, specifically to hard 
helicopter landings while stationed in the Republic of 
Vietnam.  He reported that he was in three helicopter 
crashes; the RO then tried to verify these through the Center 
for Unit Research and Records (CURR).  CURR stated that the 
History for 1969 submitted by the 173rd Aviation Company 
stated that they were stationed in Lai Khe, Vietnam and that 
on November 18, 1969, the unit came under a rocket attack 
resulting in two aircrafts receiving minor damage and no 
causalities.  The names of those involved in the crash were 
recorded; however, the Veteran's name was not listed.  
Subsequently, the RO found in a September 2004 RO rating 
decision that the Veteran did not meet the requirements for 
service connection for post-traumatic stress disorder (PTSD) 
based on his reported hard helicopter landings since they 
could not be verified.  The Board notes that the Veteran was 
granted service connection for PTSD by a September 2007 
Decision Review Officer (DRO) decision based on the stressor 
of mortar attacks. 

A February 2004 VA consult note stated that the Veteran had 
low back pain for the past three years with no specific 
incident or injury.  However, he did have a number of back 
unfriendly jobs over the years by working in trucking and 
with granite counter tops.  The VA physician also stated that 
the Veteran reported a history as an in-service helicopter 
crew chief and had a couple of hard landings, a couple of 
which classified as crashes.  It was stated that after one 
occasion he had severe back pain for 2 to 3 weeks after but 
soldiered through it without receiving medical attention.  He 
was diagnosed with mechanical low back pain with marked 
structural dysfunction above the L4 compression, significant 
secondary myofascial pain and muscle dysfunction in the 
lumbar multifidi and long paraspinals.  The physician opined 
that he felt all was all related to the L4 compression 
fracture which, by history, could have happened during a 
helicopter crash in Vietnam.  He stated that he has seen this 
exact injury and clinical picture in helicopter crashes a few 
times before. 

The Board notes that the Veteran was afforded a VA 
examination in June 2004; however, the VA examiner did not 
opine to etiology of the Veteran's low back disorder. 
 
The Veteran's service treatment records prior to 1980 are not 
of record.  The Board notes that a November 2004 Deferred 
Rating decision requested his service treatment records for 
his entire period of service.  However, there is no 
documentation in the Veteran's claims file if the RO ever 
received these records or if they were unavailable.  In a 
claim for compensation, VA must make efforts to obtain the 
claimant's service medical records, other records relating to 
the claimant's military service held or maintained by a 
government agency, VA medical records, and any other relevant 
records held by a federal agency.  38 C.F.R. § 3.159(c)(3).  
Therefore, the Board finds that the RO must attempt to obtain 
all of the Veteran's service treatment records.  If these 
records can not be obtained then the RO must document the 
steps taken and notify the Veteran that his service treatment 
records could not be obtained. 

After the RO has either received the Veteran's service 
treatment records or has determined that these records could 
not be obtained then the Veteran should be afforded a VA 
examination to determine the nature and likely etiology of 
his low back disorder.  The VA examiner should discuss the 
Veteran's post-service back problems and if his current low 
back problems are at least likely then not related to his 
military service or to his post-service back problems.  
The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO should obtain all of the Veteran's 
pertinent VA treatment records.  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
 
3.  The RO should obtain the Veteran's 
complete service treatment records for 
his period of service prior to 1980.  If 
the Veteran's service treatment records 
are not available, it should be so 
certified.   

4.  After the RO obtains all of the 
Veteran's service treatment records or 
certifies that they are not available, 
the Veteran should be scheduled for a VA 
examination to ascertain the nature and 
likely etiology of the low back disorder.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should state whether the Veteran 
has a current diagnosis of a low back 
disorder and, if so, whether any current 
diagnosed low back disorder is at least as 
likely as not (i.e., there is a 50 percent 
or more probability) is due to the alleged 
in-service hard helicopter landings.  In 
rendering the requested opinion, the 
examiner should specifically consider and 
discuss all evidence regarding post-
service injuries to the back.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative with a 
Statement of the Case (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


